Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 2/9/2022.  Claim 1 has been amended.  Claim 16 has been added.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Nelson does not teach multiple smaller undulations can substitute a single undulation to achieve the same result.  However, Nelson clearly indicates both amplitude and wavelength influence part geometry as explained in the previous rejection and it is common sense the surface area of the part dictates the deformation of a part to be molded thereon.  The fact Nelson uses corrugations at all to make a curved part makes it clear Nelson recognizes the relationship between smaller undulations and larger undulations because the corrugations do not appear in the final part, only the larger curve.  For example, Fig. 10a illustrates many smaller undulations and Fig. 10b illustrates a larger curve, i.e. a single wave undulation, those smaller undulations can form.  It is clearly obvious the large curved shown in Fig. 10b could have been formed 
The amended claims are further address in the altered rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 9,440,401) in view of LaFaro et al. (US 2006/0252334).
Nelson teaches a method for producing a three-dimensional fibrous preform having side flanges (See Abstract and Fig. 6b, wherein 3D fiberous preforms having side flanges, such as hat stringers, are formed), comprising:
(a)    forming an intermediate preform blank by automatically laying up plural layers of fibrous material, said preform blank having a length and two opposing longitudinal side edges along the length dimension (See col 3, lines 45-61, teaching automated layup of fibrous material using tape laminating machines to form a blank such as in Fig. 3a, illustrating the blank with surface contours having two non-planar portions along the longitudinal side edges); and
(b)    shaping the intermediate preform blank on a molding tool having a length, a non-planar surface along the length dimension, and two contiguous sidewalls for forming flanges, such that the intermediate preform blank conforms to the non-planar surface and the sidewalls of the molding tool, thereby forming a three-dimensional preform with a non-planar surface and two opposing side flanges (See col. 3, lines 59-67 and Fig. 6b, wherein the blank is transferred to a forming mandrel, i.e. a molding tool, such as to mold a hat stringer 3-D preform as in Fig. 6b having a length, a non-planar surface, sidewalls forming opposed side flanges; and note it is clear the forming tool possesses the structure to form the shape in Fig. 6b);
wherein the intermediate preform blank at (a) is mostly flat except for two non-planar portions along the longitudinal side edges, each non-planar portion tapers to an apex, the edge portion of each non-planar portion is located at an intermediary position along each longitudinal side edge, and the apexes of the two non-planar portions are pointing toward each other (See Fig. 6a and Fig. 7, wherein apexes [62] and [74],[76] are apexes pointing toward each other),
wherein each layer of fibrous material is formed at (a) by depositing a plurality of elongated fiber tapes side-by-side on a mold surface comprising surface contours that correspond to the undulations in the intermediate preform blank (See col. 3, lines 45-58, wherein tape laminating machines as taught lay side-by-side tapes over a specialty mandrel, i.e. a mold surface, that corresponds to the intermediate blank), and
wherein the non-planar surface of the molding tool at (b) has a bent line (or valley) defined by two sloping surfaces, each sloping surface inclining from one end of the molding tool toward the middle (See Fig. 6b, and note its clear from the disclosure the shapes are not limited and thus a shape such as shown in the bottom portion of Fig. 6b certainly would have been obvious where the only bend in the hat stringer so as to accommodate such a single bend as desired in the manufactured part, i.e. where only such a bend is required to match its final positioning).
Nelson teaches an apex facing in the interior to create a bend in a stringer (Fig. 6b) and also teaches corrugations for shaping as desired wherein the corrugations, i.e. ridges and valleys, are defined by both wave length and amplitude (See col. 5, lines 19-25) wherein any desired shape may be fabricated using various wavelengths and amplitudes as best suited to manufacture the part (See col. 6, lines 1-23, and note the small corrugations [102] in Fig. 10a clearly correspond to the large curve in Fig. 10b, showing a clear recognition between many small amplitude waves, i.e. 10a, and one large amplitude wave, i.e. 10b).  It would have been well understood to a person having ordinary skill in the art at the time of invention that wavelength and amplitude each contribute to shape alteration where wavelength is inversely correlated with shape change (and note smaller wavelength means more waves and thus more shape alteration) and amplitude is directly correlated with shape alteration.  Thus, it would have been apparent amplitude and wavelength could both be made larger or smaller to create an essentially identical shape alteration.  Note this can easily be seen in Fig. 10c in Nelson wherein the middle trough could be made into a crest of a much larger wave with a larger wavelength turning both waves [102] into a single wave with double the amplitude and achieving the exact same shape alteration.  This is because the larger amplitude is essentially cancelled out by the decrease in the number of waves to create the same surface area, i.e. the middle wave essentially points up as the crest of a larger wave instead of down as the trough between waves to create an identical surface area.  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to adjust the amplitude and number of waves as desired to create the desired shapes.  When using a bend formed by an apex at the edge such as is shown in Fig. 6 in Nelson, it would have been apparent a larger amplitude over a smaller wavelength would have created a sharper bend.  If the amplitude were too large for convenience, it would have been obvious to a person having ordinary skill in the art at the time of invention to decrease the amplitude and decrease the wavelength to create the same final shape.  Likewise, if the wavelength were too small for convenience, the amplitude and the wavelength could both have been increased to form the same shape.  Therefore, it clearly would have been obvious to a person having ordinary skill in the art at the time of invention to form multiple waves ending in an apex because doing so would have predictably formed a sharp bend at a single point (as opposed to a gradual curve) by using multiple waves of shorter length and lesser amplitude.  Doing so would have predictably formed a sharp bend as may be required to fit a stringer over sharp corners without needing to overly increase the amplitude to a height that may be inconvenient or undesired in the specialty mandrel.
Nelson fails to teach the tapes utilized are unidirectional tapes with nonwoven veils incorporating randomly arranged thermoplastic fibers.  However, such tapes having nonwoven veils are known as alternative to standard tapes in order to take advantage of curated and high performance qualities of such tapes (See, for example, LaFaro et al., Abstract, Fig. 1, page 2, paragraph [0002], page 3, paragraph [0022], and page 10, paragraph [0154], teaching a random mat of thermoplastic fibers forming a veil for use with unidirectional fibers in order to form high performance composites in a form that can be added to unidirectional tapes as an alternative to traditional prepregs; and see page 1, paragraph [0002] and page 10, paragraph [0150], wherein the alternative tapes are used in composite manufacturing applications while explicitly providing those tailored for fiber placement, thus indicating automated composite placement applications do not lose suitability when using the high performance tapes).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize nonwoven veil tapes such as in LaFaro et al., including by placement via automated methods, because doing so would have predictably been allowed higher performance composite products to be formed in automated processes.
Although Nelson does not specifically teach consolidating the tape with a compaction roller, this is standard in the tape laminating machines taught in Nelson for applying the composite (See, for example, Kramp, page 1, paragraph [0002] and page 2, paragraph [0035] and Fig. 2, teaching compaction rollers [207] as the pressing device for tape laminating machines to consolidate the composite tape to the surface to which it is applied).  It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a compaction roller as a pressing device when laying the composite tapes on the specialty mandrels via automated tape laying equipment as taught in Nelson.  
Nelson indicates the type of surface elevations/recesses and shape in the non-planar areas to be subject to automated laydown are designed such that they are “compatible with selected lamination materials, methods, and equipment” and specifically mentions larger elevations, i.e. the height of ridges, may dictate certain equipment use.  See col. 3, lines 49-54.  This suggests some determination of the height and spacing of the ridges is considered relative to available equipment to be used on such ridges, including for tape laydown equipment having rollers, such that the height and spacing of the ridges is made suitable for the use of the equipment desired thereon.  This is also common sense.  No part should be made such that required equipment for using said part is rendered useless.  
Thus, Nelson teaches the ridge height/amplitude and spacing of the surface of the mold was effectively determined based on the equipment to be used on it, which includes tape laydown equipment with compaction rollers. Since all compaction rollers in tape laydown equipment must have some softness and diameter, and since the height and spacing of the ridges must be determined based on the suitability of the equipment to be used thereon, including the compaction rollers having a given diameter and softness, it can be said the height of the ridges is determined based on the diameter and softness of the compaction roller insofar as the height of the ridges must be made suitable for compaction rollers having said diameter and softness to operate effectively.  It is noted diameter and softness is not limited by the claim, nor is ridge height or spacing, and thus any diameter and softness in a compaction roller used on any ridge height or spacing on a surface must read on the claims as long as the equipment using the roller can suitably operate thereon.  
Regarding Claims 5 and 7, Nelson teaches hat stringers with a generally U-shaped cross-section and no curved surface (See Fig. 6b) and at the very least such shapes would have been obvious to form as a design choice for preferred applications.
Regarding Claim 16, Nelson teaches multiple ridges [102] in Fig. 10a forming a larger curve in 10b, and thus the ability to same parts from multiple parallel ridges in to a larger amplitude part is apparent in Nelson.  Nelson further teaches mathematical analysis can fabricate many parts by this process and the specific orientation claimed in claim 16 would be well within the scope of the invention to form a desired part unless Applicant can show a specific advantage associated with the claimed shape.  Note changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re  Dailey, 357 F.2d 669 (CCPA 1966).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746